 In the Matter of IRVING TAITEL AND RUTH TAITEL DOINGBUSINESS AS1.TAITEL & SONandAMALGAMATED CLOTHING WORKERS OF AMERICA,AFFILIATED WITH THE C. I. O.Case No. C4289. Decided November13, 1942Jurisdiction:garment manufacturing industry.Unfair LaborPracticesIn General:employer held responsible for activities of working foreladies andforemen.Interference,Restraint, and Coercion:interrogation of employees as to unionmembership and activity by high ranking officials and supervisory, employees ;anti-union statements ; threats of plant shut-down and loss of employment forunion membership, support, and success in consent election ; circulation ofand inducing employees to sign anti-union petitions ; offeringrefreshments, en-tertainment, and other inducement to retard union organization.Company-Dominated Union:participation of supervisory employeesin forma-tion and administration of Grievance Committee, organized at meeting heldon company property and required to be attended by employees.Remedial Orders:employer ordered to cease and desist unfair labor practicesand to disestablish company-dominated union.Mr. Robert E. Ackerberg,for the Board.Sehortemeier, Eby cQWood,byMr. Frederick E. Schortemeier,ofIndianapolis, Ind., andLundin d Lundin, by Mr. Charles M. Lundin,of Knox, Ind., for the respondents.Mr. Frank Schaps,of Chicago, Ill., for the Union.Mr. Max E. Halpern,of counsel to the Board.DECISIONANDORDERSTATEMENT OF' THE CASEUpon charges and amended charges duly filed by AmalgamatedClothing Workers of America, affiliated with the C. I. 0., herein calledtheUnion, the National Labor Relations Board, herein called theBoard, by the Regional Director for the Eleventh Region (Indian-apolis, Indiana), issued its complaint, dated June 3, 1942, againstIrving Taitel and Ruth Taitel, doing business as I. Taitel & Son,Knox, Indiana, herein' called the respondents, alleging that the respond-45 N. L. R. B, No. 81.551 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDents had engaged in and were engaging in unfair labor practices affect-ing commerce, within the meaning of Section 8 (1) and (2) and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint, accompanied by notice, ofhearing thereon, were- duly served upon the respondents, the. Union,and the.Grievance Committee, herein called the Committee.With respect to the unfair labor practices,, the complaint alleged. insubstance that the respondents: (1) since August 1,.1941; had inter-fered with. the rights of their employees to self-organization anddiscouraged membership in the Union by interrogation of employeesconcerning their union membership and activity; disparagement ofthe Union and outside labor organizations; threats of discharge ofemployees and their relatives, employed elsewhere, for the employees'membership in and support of the, Union, threats to shut down oriraiisfer the plant if the employees joined or voted for the Union in anelection held on September 30, 1941; fostering and permitting circu-lation of, and inducing employees to sign, various petitions disparag-,ing the Union and outside labor organizations; requiring employees toattend. a meeting on September 23, 1941, at.the plant; offering freeentertainment, refreshments, a movie, and other inducements to dis-courage union membership and to influence the results of the Boardelection;maintaining surveillance and espionage of union meetingsand activities;, encouraging "loyal employees" to disrupt the Union'smeeting on September 19, 1941; and by other similar and related acts;(2), on or about September 23, 1941, proposed, formed, and sponsoredthe Committee, and 'thereafter dominated and interfered with its ad-ministration and contributed support thereto; and (3) by the fore-going acts interfered with, restrained, and coerced their employees_ inthe exercise of the rights guaranteed in Section 7,of the Act.OnJune 10, 1942, the respondents filed their answer denying that they hadengaged in the unfair labor practices alleged in the complaint.Pursuant to notice, a hearing was held at Knox, Indiana, on June15 and 16, 1942, before Earl S. Bellman, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Board, the respond-ents, and the Union were represented by counsel and participated inthe hearing.,Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing upon the issuesWas afforded all parties.At the close of the hearing, a motion bycounsel for the Board was granted, without objection, to conform thepleadings to the proof in respect to names, places, dates, and figures.During the course of the hearing, the Trial Examiner made rulings onvarious motions and on objections to the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner and finds thatIThe Committee filed no answer and made no appearance at thehearing. I.TAITEL-& -SON553no prejudicial errors were committed.The rulings are hereby af-firmed.Subsequent to the hearing counsel for the Board and therespondents filed briefs with the Trial Examiner.On August6, 1942, theTrialExaminer issued his Intermediate Re-port, copies of which were duly served upon the respondents and the,Union, in which he found that the respondents had engaged in andwere engaging in unfair labor practices,within the meaning of Section8 (1) and(2) and Section 2 (6) and(7) of the Act,and recommendedthat the respondents cease and desist therefrom and take certain af-firmative action deemed necessary to effectuate the policies of the Act.On September 11, 1942, the respondents filed exceptions to the Inter-mediate Report and a brief in support thereof.Pursuant to notice, a hearing for the purpose of oral argumentwas held before the Board at Washington,D. C., on September 29,1942.The respondents were representdd by counsel and participatedtherein.The Board has considered the respondents' exceptions to theIntermediate Report and brief, and insofar as the exceptions are in-consistent with the findings,conclusions,and order set forth'below,finds them to be without merit.'Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSIrving Taitel and his wife,Ruth Taitel,the respondents,are andhave been since January 1, 1941, a partnership doing business underthe firm name of I. Taitel & Son.The respondents operate plants inKnox, Bremen, and Scottsburg,Indiana, where they are engaged prin-cipally in the manufacture,sale, and distribution of corduroy pantsand jackets.Only the Knox plant is involved in this proceeding.In 1941 the respondents purchased raw materials for use at theirKnox plant valued in excess of $500,000,all of which was shippedto the Knox plant from points outside the State of Indiana.Duringthis period the respondents sold finished products valued in excessof $1,000,000,90 percent of which was shipped to points outside theState of Indiana.II.THE ORGANIZATIONS INVOLVEDAmalgamated ClothingWorkers ofAmerica is a labor organiza-tion affiliated with the Congress of Industrial Organizations. Itadmits to membership employees of the respondents.The Grievance Committee is an unaffiliated labor organizationcomposed of employees of the respondents._ 554IYECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. Sequence of eventsIn 1928 the firm of I. Taitel & Son, then composed of Isaac Taiteland his son, Irving Taitel, entered into a verbal agreement withseveral residents of Knox to manufacture clothing in one of thetown's factory buildings which was then not in operation. It wasagreed that the firm should purchase the plant equipment for $1,200in cash and the building for approximately $7,700, plus accruedtaxes, payable at the rate of $75 per month, which sum was computedto cover interest, amortization, and the cost of repair. In 1931 thecommunity, concerned that the firm might move out of town tolarger quarters, erected a plant addition at a cost of $6,000, pur-suant to an agreement that the firm would purchase the necessaryland and install the heating equipment.Thereafter various residentsof Knox and the firm entered into a lease covering the plant ad-dition. ' The lease provided for a term of 50 years at a rental of$1 per year, and the firm covenanted to provide a pay roll aggregat-ing $200,000 during the first 6 years of its occupancy of the plantaddition.The firm has conducted its business under the same nameinKnox, continuously since 192&, and in 1941 when the populationof Knox numbered approximately 2,300, employed 175 people.According to the respondents, Irving Taitel, who also spent about'one-third of his time in Chicago and at the two other plants of therespondents in Bremen and Scottsburg, was general manager, andother employed exercised any supervisory authority.The respond-ents specifically denied that Helen Lindstrand, Alice Marsh, ElsieJuday,2 William C. Storey, and James R. Sides, all of whom played a'large part in the activities hereinafter set forth, were supervisoryemployees and that their activities are attributable to the respondents.Numerous witnesses for the Board,3 most of whom were no longerin the respondents' employ and who appeared at the hearing-pursuantto subpenas, testified that Lindstrand, Marsh, and Juday were the,foreladies of the 3 sewing machine lines and that these foreladiesworked directly under Superintendent Schwartz, receiving instruc-tions from him and transmitting them to the employees.Whitaker,Simpson, and Ewing testified specifically that the foreladies assignedthe work to the operators on the sewing machine lines, informed themwhen they were to be laid off and when they were to return to work,instructed beginners, and criticized employees for defective work. InaAlso referred to in the record as Elsie Swanson,her maiden name.EthelWhitaker, Ruby Maggard, Ruth Simpson, Laverna Ewing, Maxine Crossgrove,Carrie Collins, Adeline Lechiy, Melba Easterday, Gertrude Alt, Fay Baker, Hannah Rock,Lillian and Jane Jordan. I.TAITEL & SON555addition, the pay-roll record for September 13, 1942, which was intro-duced into evidence, indicated that Lindstrand ,received $25.03, andMarsh and Juday each $22.56 as their weekly wages, whereas the aver-age weekly earnings of the machine operators was approximately $15.Lindstrand, Marsh, and Juday denied that they exercised supervisoryauthority, and asserted that they were employed as "pinch hitters"working from one line to the other, wherever help was needed.How-ever, Lindstrand's testimony is contrary to a written statement, whichshe admitted she signed and gave to a Board agent prior to the hearing,in which she stated that for 4 or 5 years she has, been "responsible forthe production on line one, on which 36 girls work at full capacity."Moreover, Marsh admitted that she "[got] the work prepared for thegirls on her line," received instructions from Superintendent Schwartzand gave them to the employees. Juday's denial of supervisory statuswas contradicted by her own testimony to the effect that after 5 yearsof employment as a machine operator and "pinch hitter," she "took adepartment where [she] distributed the work," that she was an "over-seer of one department," and that she gave the orders, which she re-ceived from Schwartz, to the girls on her line and not on the otherlines, since "each forelady has so many girls under her."Her denialis further contradicted by her signed statement,4 which was read intothe record, and which recited that, "During 1937 she became foreladyof line making boys' jumpers. She instructed the new employees onher line.She didn't hire or fire, but did recommend same if operatorsdon't do good work they are turned over to Mr. Schwartz. She assignsthe work to [the operators]. If the girls have trouble she helps themwith it.She lets the girls know the night before if they are to comein or not the next day." In view of the obvious contradictions in theirtestimony, we do not credit, nor did the Trial Examiner, the denialsofLindstrand,Marsh, and Juday that they were supervisoryemployees.William C. Storey was "the head cutter," according to Horace Bar-num, who was employed by the respondents as a cutter for about 5.years.Other witnesses 5 referred to Storey as foreman of the cuttingdepartment.Storey testified that he was a garment cutter, butadmitted that he received the orders, marked the patterns on the clothwhich was to be cut by the five cutters in his department, and that hesupervised their work "to 'that extent."He denied that he had anydiscretionary powers over the employees in the cutting department.Although confronted with a statement, which he admitted'he made4 Juday admitted in response to questions addressed to, her by the Trial Examinerthat the statement,which admittedly she read,signed, and gave to a Board agent priorto the hearing,was correct except that it attributed to her more authority than shebelieved she had.sMaggard and Ewing. 5,56DECISIONS OF NATIONAL, LABOR RELATIONS BOARDto, a Board agent, and signed after it was written out by the Boardagent as Storey had stated it to him, to the effect that "if a cutterdoesn't keep up with his end of the work, Storey usually tellsSchwartz and has him laid off," and further that Storey "usually in-structs new men and if he thinks [anew man] isn't any good he tellsSuperintendent Schwartz," Storey persisted in his denial of super-visory duties with respect to reporting incompetence, recommendingdischarge, and instructing new men.He admitted, however, that hissigned statement was correct in that he transmitted Schwartz's ordersto the cutters as to lay-offs, and in that his earnings averaged $45 perweek and amounted to as ninth as $58 per week in,the busy seasons,whereas the cutters earned from $20 to $30 per week.We do notcredit, nor did the Trial Examiner, Storey's denials which are incon-sistent with his express admission of supervisory duties and in con-flict with his signed statement.James R. Sides was the "stock foreman" in charge of five or sixmen who worked in the stockroom, according to the testimony ofStorey.A sworn statement 6 of David Shapiro, who was in therespondents' employ from August to December, 1941, recited that.Shapiro worked in the stockroom under Sides, who directed his work.Max White, who worked in the shipping room which was next tothe stockroom, testified that Sides was the "stockroom boss" and "gave,orders" to the boys in the 'stockroom.Ruth Simpson also testifiedthat it was generally understood, and that her forelady told her thatSides was a foreman.Moreover, the September 13 pay-roll recordindicated that Sides earned $24.41 for that week and that the otheremployees in the department averaged $15 or $16 per week. Sidestestified that he had no supervisory authority and that he workedin the stockroom as a stock clerk under Taitel and in- Taitel's absence,under Schwartz.However, he admitted that "he felt free to in-struct" new men and "may have gone up" and complained about anemployee, if it were- "someone that [he] didn't like, [as] is done in.any firm." In view of the admissions implicit in Sides' own testi-mony, Storey's description of Sides' position, and, the credibletestimony of the above-named Board witnesses, we do not credit,nor did the Trial Examiner, Sides' denial of supervisory status.While Lindstrand, Marsh, Juday, Storey, and Sides, according tothe respondents, had no authority to hire or discharge, the recordestablishes that it was their duty to take charge of the work per-formed in their respective departments, to transmit the orders of,6 It was stipulated at the hearing that the foregoing statement which was signed andsworn to on June 12, 1942,by David Shapiro, who was unavailable to attend the hearingand whose testimony was(to be taken by deposition,be introduced into evidence togetherwith the statement 6f the IndianaState PoliceBureau of Identification as to his pastcriminal record, in lieu of taking his deposition. I.TAITEL & SON557,and report incompetence to, the general manager or superintendent ofthe plant, and to inform their subordinates when to lay off and ,whento return to work.Moreover, their weekly wages, on the average,were 50 percent higher than those of the employees in their respec-tive departments and they were regarded as supervisors by the em-'ployees, according to the testimony of numerous Board witnesses,whose testimony we credit, as did the Trial Examiner.Admittedly,plant operation was divided into various departments, i. e., cutting,pressing, cleaning and inspecting, shipping, stock, and the 3 sewingmachine lines.Admittedly, Irving Taitel spent approximately one-third of his time away from the Knox plant and Schwartz 'vas"foreman all the way through" of this manufacturing enterprise,which employs 175 people. ' In view of the number of employees atthe Knox plant, its size, the nature and method of its production, itappears incredible that Taitel and Schwartz were the only super-visory employees, in the plant.Upon the entire record, we find, as didthe Trial Examiner, that Lindstrand, Marsh, Juday, Storey, andSides were supervisory employees, and that the respondents are re-sponsible for their activities as hereinafter set forth.'In August 1941, the Union commenced an organizational drive atthe plant, and an organizer for the Union, named Sheets, distributedunion literature among the employees.The Union's activities evokedimmediate opposition from the respondents.About the middle ofAugust, according to the testimony of Forrest Rock, an employee whohad worked at the plant over 12 years, Taitel asked Rock how hisfriend, Sheets, was.Rock asked Taitel who had told him that Sheetswas his friend.Taitel replied, "Well, I have ways of hearing," andalso that he had heard that Rock had joined the Union.Rock statedthat he would not say whether he had or had not joined the Union.Rock also testified that sometime thereafter, Forelady Lindstrandaccused him of being the "main instigator" in bringing the Union intothe plant.Her accusations'led to a heated discussion, and Lindstrandwent to Superintendent 'Schwartz and reported Rock for "talkingUnion."Schwartz then reprimanded Rock' for the way he had talkedto Lindstrand.At about this time, according to Harry Conner, who isno longer in the respondents' employ, Schwartz had a conversationduring working hours at the plant with Conner during which Schwartztold Conner that the Union would not get him anywhere; that the 40,cents an hour then being received was "good wages"; that the Unionwould not increase it; that they would have to pay 'union dues and7N. L. R. B v Link-Belt Co,311 U S 584;International Associationof Machinists VN. L R B,311 U S72; Matter of Ely & Walker Dry Goods CompanyandAmalgamatedClothingWorkers of America,40 N. L R B. 1262;Matter of Aintree CorporationandInternationalLadies' Garment Workers' Union,Local 373,37 N. L. R. B.1174;'Matterof Germain Seed and PlantCo. andInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America, Local575, AFL,37 N. L R. B. 10901 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDfees; and that if the Union got into the shop, Taitel would shut downand they would all be out of work. Schwartz also said, "You wouldjust have a union button.What are you going to do with it, sit onit?"According to Nova Baughman, whose memory was refreshed bya written statement which she herself had prepared shortly after theoccurrence of the incident, about August 27 Schwartz told a group ofwomen working in the cleaning and inspecting department that therespondents could take care of things without a union; that a unionwould do the employees no good; that if the Union got in the factorywould close; and that if employees joined the Union they would bedischarged.According to Gertrude Alt, ' after the Union startedorganizing, Forelady Marsh told a group of employees including Alt,Ewing, Elsie Metz, and Marcella Reinholt; one noon in the plant, thatif the Union got in, Taitel would "move out" and the plant would"shut down"; that none of them would have their jobs and it would"break up our happy family."For the most part Taitel made only general denials of the conversa-.tions or statements attributed to him.Schwartz denied talking "toany [of the employees] about the union proposition."Lindstrandand Marsh also made general denials of interest in and discussion of theUnion.The Trial Examiner was not convinced by these generaldenials, but was impressed by the testimony of the Board witnessesnamed above, who in each instance testified in detail concerning thetime, place, and persons involved.Upon the entire record we find,as did the Trial Examiner, that the statements attributed to Taitel,Schwartz, Lindstrand, and Marsh by Rock, Conner, Baughman, andAlt respectively, were made substantially as set forth above.Late in August or early in September, a long poem which hadappeared in a newspaper sometime in 1933 praising Taitel as the"Saviour of Knox," was posted on the bulletin board near the timeclock.Taitel testified that he saw the poem and that it had beenposted by Dessie Myers, "a very valued old employee."Whitaker,Simpson, and Jane Jordan testified that Marsh and Juday, theirrespective foreladies, told them or sent them to read the poem.Fore-ladies Marsh and Juday, although called as witnesses for the respond-ents, did not testify concerning the poem.We find, as did the TrialExaminer, that the poem characterizing Taitel as the "Saviour ofKnox" was posted on the respondents' bulletin board with the respond-ents' knowledge and approval and that employees in the plant wererequired by their supervisors to read the poem.According to the testimony of union representatives Mildred Stoutand 'Harold Freed, on September 15, they and organizer Sheets metwith Taitel in the evening at his uptown office.Freed told Taitel thatthe Union represented a majority of the employees and requested Taitel I.TAITEL & SON559to enter into bargaining negotiations.Taitel replied that he wasentitled to an election conducted by the Board, and Freed agreed.Taitel also indicated that he would not deal with the Union until itwas certified by the Board SAs the three union representatives wereleaving, Taitel told Freed that if the Union won an election, he wouldconsider Freed "a smarter man" than he., Taitel did not deny that hehad made this statement.We find, as did the Trial Examiner, thatTaitel made the statement attributed to him by Stout and Freed.After entering into the agreement for a consent election, to be heldon September 30, the respondents redoubled their efforts to discreditthe Union and entered upon an intensive campaign to,revive loyalty tothemselves and to influence employees to vote against the Union in theelection.About the middle of September, Taitel had a talk in theplant with Enoch Carlson, a 53-year-old presser who had been em-ployed by the respondents for about 5 years.According to Carlson'sversioli of the conversation, Taitel told Carlson that he thought Carl--son was a friend of his, to which Carlson replied that he did not thinkthat he had been unfriendly.Taitel also told Carlson that certainunnamed individuals had discussed with Carlson's wife the matter ofnis union membership.He then asked Carlson if he had joined theUnion.Carlson would not commit himself.Taitel then asked Carl-son what; he thought of a union and Carlson replied that a good unionwas all right.Taitel said, "You better think the matter over."Taiteltestified that he recalled "this incident of Mr. Carlson very distinctly,"but that he had stated to Carlson that as a friend he would like to haveCarlson's help in, stopping "all this monkey business" ; that Carlsonevidently misunderstood; and that the had referred to loud conversa-tion among the pressers and had come to Carlson in order to get thenoise stopped rather than bother Schwartz.Taitel's explanation is notpersuasive, and we find, as did the Trial Examiner, that the conversa-tion took place substantially as testified to by Carlson.About this time, according to the testimony of Harry Conner, Taitelmet Conner in the washroom and told him that Forrest Rock should nothave brought the Union into the plant.He asked Conner_ if he knewhow to vote in the election, and Conner said that he did.Taitel saidhe hoped that Conner spoke from the bottom of his heart.Taitel theninformed Conner that from time to time he had helped boys who neededmedical care.He told Conner, who had a facial disfigurement, thathe would be glad to arrange to get Corner's "face straightened" andthat Conner would not have to pay him back unless he felt like doingOn September20, after the filing of a petition for certification by the Union, therespondents entered into a consent election agreement with the Union.On September25, a secondelection agreement was made between the respondents, the Union, and theUnited Garment Workers of America, affiliated with the American Federation of Labor,hereincalled the United. 560D'EQISIONS OF NATIONAL -LABOR RELATIONS BOARDso. ' Taitel suggested that Conner think it over and ask his folks aboutit.Conner did not accept Taitel's assistance. ^Taitel admitted offer-ing Conner medical aid for his facial disfigurement, but-denied speak-'ing to 'Conner about the - Union.Under all of the circumstances,Taitel's partial denial is not convincing and we find, as did the TrialExaminer, that Taitel had this conversation with Conner substantiallyas Conner testified.,During the 2-week period prior to the election, SuperintendentSchwartz and the foreladies were particularly active in fomentingfear of plant shut-down and loss of employment, and in inciting unionopposition.According to the uncontradicted testimony of Carlsonand Rock, on the occasion that a clerk of the respondents came into theplant and began taking down the, serial numbers of the machines,Schwartz told Carlson that if the Union got in, the respondents couldnot continue to operate and were going to sell the machinery.EdwardFalls, an employee, who was present and who shortly thereafter tookpart in breaking up a meeting of the Union on September 19, as here-after discussed, stated to Rock that if the Union got into the plant"that was the end of it" and that the respondents were going "to sellthe machines all out."As Rock was leaving the plant shortly there-after, he heard Schwartz tell two women. employees, Maggie Wheelerand Marie Stailey, "Now it is up to you folks, over there is the insti-gators.Just talk to them."Rock punched out his card and walkedout past Schwartz and the two employees °About this time ForeladyLindstrand and Mary Corneil, an employee, who circulated one of thepetitions discussed below, told Whitaker that if she was in the Unionshe would have to get out of it, and that if the Union won the electionTaitel would move the factory out of town.On 'another occasion,Lindstrand asked Alt if she had signed a union card.- When Altreplied in the affirmative, Lindstrand asked her why she had done so, ifshe was not happy, and if she did not think Taitel was treating herright.Either Lindstrand or Marsh told Alt, upon another occasion,that if the Union failed to get *in, those who had signed union cardswould lose their jobs. - At another time Forelady Juday asked JaneJordan if she had joined the Union, and when Jordan admitted signinga union card, Juday asked her if she did not know that by signingup with" the C. I. 0., Jordan would cause her husband', who was amember of an A. F. L. union in another plant, to lose his job. Juday,as did Lindstrand and Marsh, denied that she ever discussed unionmatters with any of the girls.The Trial Examiner did not credit5 Taitel testified only that the numbers of the machines were taken "quite often" becausedealers might come in and want to buy equipment, but that he did not know of any clerkin his "present employ" who ever took such numbersSchwartz did not testify concerningthe incident and Falls, Wheeler, and Stailey, who were presents at the time, were not,called as witnesses. I.TAITEL '& SON561these general denials, nor do we. ' We find, as did the Trial Examiner,that during this comparatively short period before the election,Schwartz made the statements attributed to him by Carlson and Rock,and that Lindstrand, Marsh, and Juclay made the statements attributedto them by Whitaker, Alt, and Jane Jordan, substantially as set forthabove.During this same period, a number of so-called petitions were circu-lated in the plant and were also taken to the homes of the respondents'employees.While none of these several papers could be produced atthe hearing, the evidence establishes that there were Several such docu--ments pertaining to such subjects as whether or not employees werein favor of the Union ; whether individual employees were willing towithdraw from membership in. the Union ; whether or not the employeeswere in favor of the respondents' keeping their plant in Knox; and thatTaitel was a fair employer and the employees could get along, withoutthe Union.According to Barnum, a cutter, he conceived the ideaof getting up the petitions from a discussion with some 12 womenin the' cleaning department who were unfavorable to the Union, only2 of whom he was able to name, and not 1 of whom was called to testifyby the respondents.According to Barnum's testimony, - Barnum,accompanied by a group of employees who were opposed to the Union,went to a local attorney who aided them in the preparation of thepetitions, for which service the attorney made no charge.Barnumadmitted that shortly thereafter this group of, employees, includinghimself and also Ross Wiles, circulated these petitions in the plantand made a ,systematic canvass of the respondents' employees at theirhomes in an effort to induce them to sign the petitions.ForeladiesLindstrand and Marsh admitted that they assisted in securing signa-tures to these petitions by taking them to the homes of severalemployees.Taitel himself attempted to induce employees to sign petitions.Arofind noon on oi, about September 15, Taitel invited' AdelineLechiy'° into his office and asked her to sign a petition which statedin substance that the employees did not want the Union; that theUnion was not necessary; and that the respondents' employees werebeing satisfactorily paid.When Lechiy refused to sign, Taitelinquired whether she had joined the Union, to which Lechiy replied,"Well, not necessarily," and then left the office.A- day or two there-after, Lechiy was absent from work for 2 days because of illness.When she-returned on Friday morning, September 19, Schwartz toldher in Taitel's office and in his presence that her place had been takenand that she could get her pay check at 8 o'clock.. Later, Lechiyreceived her separation report and applied for unemployment coln-10Also referred to in the record as Adeline Dortsch,her maiden name403508-43-vol 45-36 562DECISIONSOF NATIONAL LABOR RELATIONS BOARDpensation.Thereafter the government representative to whom Lechiyhad applied for unemployment compensation called at her home,gave her a card, told her that she could go back to work at any time,and that Taitel did not even know that she had been out of the factory.When Lechiy reported to the plant, Schwartz asked her whether shewanted her old job back and put her to work immediately.Schwartz,made no explanation of this termination of Lechiy's employment,although he denied it was for union activity.Schwartz's testimonythat Lechiy discontinued her employment because of some domestictrouble related to an incident subsequent to her reinstatement, andnot to the discharge concerning which Lechiy testified.Taitel didnot testify specifically concerning Lechiy, but testified generally thathe did not discuss the Union with employees or ask them to sign peti-tions.We do not credit Taitel's general denial or Schwartz's inade-quate explanation and we find, as did the Trial Examiner, that Taitelsought to induce Lechiy to sign a petition as Lechiy testified.Less than a week before the election,and the day after LillianJordan, her sister, and several other employees had signed unionapplication cards, Superintendent Schwartz'and ForeladyLindstrandasked Jordan while she was at work if she had signed a membershipcard.When Jordan answered in the affirmative, Marsh, her fore-lady, advised her that Taitel wanted to see the girls in his office.Thetwo Jordan sisters and Marcella Reinholt,another employee, thenwent into Taitel's office, where Taitel and another' man,unknown tothe employees,were present.According to the testimony of LillianJordan, Taitel asked the girls if they had signed union cards and ifthey would like to renounce their signature of the Union's cardsTaitel told them they were not required to do so.He also told their]that if any fees had to be paid to the Union in the event that the Unionsucceeded,he would make the payments for them. The employees,having heard that if the Union succeeded in organizing the plant,Taitel was going to sell out, and not wishing. to lose their jobs,"unsigned"their union cards,and signed a statement to the effect thatTaitel had not coerced them into renouncing the Union. Taiteladmitted that the Jordan sisters had been called into his office, butexplained,that their presence was occasioned by Schwartz havingreported to him that the girls had been threatened.He admitted alsothat without knowing the nature of the threat,he telephoned for adeputy sheriff and his attorney and upon their arrival,left the girlswith them in his office.Taitel denied that he was present when anypapers were signed, although he admitted that the papers which weresigned had been prepared by his attorney.Schwartz did not testifyconcerning this incident,and neither Taitel's attorney nor the deputysheriff was called as a witness by the respondents.Taitel's explana-tion and his partial denial are not,persuasive and were not credited I.TAITEL & SON563by the Trial Examiner. 'We find, as did the Trial Examiner, thatthe above,incident occurred substantially as Lillian Jordan testified.On another occasion, when Alt was in front of the plant and Taitelwas standing in the hallway about 5 or 6 feet from her, employeesMary Corneil and Bessie Anderson asked her whether she had signed aunion card and presented her, in Taitel's presence, with a petition forher' signature.According to Hannah Rock, at the meeting in theplant on September 23, discussed below, Foreman Storey, who wasthen presiding, announced that almost 100 persons had signed a peti-tion expressing themselves as 'opposed to the Union, and that "theywanted to have the entire shop to sign that paper before they werethrough."Storey admitted that he had made this announcement atthe meeting.The following day, Ida Lockridge, who had been electedto the Grievance Committee on September 23, as is discussed below,attended a conference in Taitel's office and thereafter came to RuthSimpson with a petition and said that she had been asked "to bringit to each girl on the line to have it signed." 11The respondents contend that no persons were authorized to act orspeak for them in circulating any,petitions.The testimony of theabove-named Board witnesses, which was credited by the Trial Ex-aminer, together with the admissions of Foreman Storey, and Fore-ladies Lindstrand and Marsh as to the circulation of the petitions,'andTaitel's unpersuasive explanations of his own connection with thepetitions do not sustain such a contention.Upon the entire record, we,find that the respondents were responsible for the circulation of peti-tions in the plant and at the homes of the respondents' employees andfor the concerted efforts to induce employees to sign them in order toeffect withdrawals from the Union and to regain support for therespondents.On Thursday, September 18, after work, a picnic was held in Wytho-gen Park, which was attended by the respondents' employees, super-visors, and by Taitel, and at which ample food and refreshments wereserved.Several Board witnesses 12 testified, without contradiction,that their respective foreladies invited them to attend the picnic.They also testified that so far as they knew everything was free. Thefollowing day during working hours at the plant, soft drinks werepassed around to the employees without any charge. Soft drinks hadnever been thus served in the plant previously.According to Taitel, a few picnics had been held in prior years;one in 1931, which had been arranged by the employees, and another in1934, which was provided by the respondents for the employees oftheir Knox and Bremen plants.Taitel also testified that the picnic11The testimony of Alt, Rock, and Simpson was undenled and was credited by the TrialExaminer12Alt, Ewing,Simpson, Maggard,and Baker. 564DECISIONS OF 1\r PIONAL LABOR RELATIONS BOARDof September 18 was a spontaneous affair, and that he had only heardof it the very day it was held when some of the girls invited him toattend.Schwartz testified that "all kinds of girls" collected for thepicnic, but that he had made his donation to one of the men employees.Sides, the stockroom .foreman, testified that the employees contributedto the picnic, that he had contributed $1, and had "carried some ofthe groceries down in [his] car."Only one employee, Marv Peskie, awitness called by the respondents, testified to having made a con-tribution.She did not recall the amount of her contribution, butbelieved it was a quarter; nor did she recall the circumstances of, thetime when, or the person to whom she had made the contribution.No one was able to identify the employees who made arrangementsfor the picnic or who handled the collections.The picnic occurred a little less than 2 weeks before the Board elec-tion and the night before the first public meeting of the Union.Atthat time the respondents were endeavoring to will their- employeesaway from the Union and to intensify their loyalty to the respondents,While some of the employees may have contributed toward the picnic,it is admitted that supervisors also made contributions.Furthermore,employees who were members of or interested in the Union, were in-vited to attend by their foreladies and testified that the picnic andthe soda pop served in the plant the next day were free.Under suchcircumstances and upon the basis of the Trial Examiner's finding,we find- that the picnic and the free distribution of soda pop thefollowing day were activities engaged in by the respondents' super-visors with the knowledge and approval of the respondents for thepurpose of curtailing union support and enhancing loyalty to therespondents.The following evening the Union held its first open meeting of therespondents' employees in a- local hall.Sometime after the meetingbegan, a group of 10 'male employees came into the meeting in abody.13Most of these employees took seats toward the front of thehall, while a few stood against the wall along the sides. Shortly afterentering the meeting, they started shuffling their feet, stomping thefloor, and talking in loud voices.When questions were asked, severalwould jump up at one time without giving the speaker an opportunityto answer questions, and shout remarks at the speaker.They laterstarted moving forward toward the speaker, making remarks to theeffect that they did not need a union.They asked "what in hell" thespeaker was doing around Knox since they had not asked him to come.The conduct of these employees was such that the meeting had to13An analysis of the testimony of 9 Board witnesses shows that'the 10 employees whowent'into the meeting were Barnum,Lockridge,Engelthaler,Wheeler,Edward Falls,Robert Krathwohl,John Lockridge,RossWiles,Richard Gollhofer, and David Shapiro,5 of whom,Barnum,Lockridge,Wiles,Engelthaler,and Wheeler had commenced circu-lating the anti-onion petitions the afternoon of that same day. I.TAITEL & SON565be adjourned and-one employee, Ethel Whitaker, summoned the'police..Several Boardwitnesses14testified, without contradiction,, that they.saw various members of this group- before or after themeeting orupon bothoccasionsat the respondents' uptown office. ' Other Boardwitnesses15testified,without contradiction, that they saw Foreman.Sides outside the hall after the meeting.Barnum, one.of , the mem-bers of the group, admitted that he came to the meeting with Sidesand several of the others and that after the meeting most of the group.went to the, respondents' uptown office.Barnum further testified thatthe arguing and commotion started when Wheeler, Falls, and Krath-wohl interrupted-Barnum, who was asking a question of the speaker,and that they acted this way because of their dissatisfaction withpromises of wage increases which one of the union organizers pur-portedly made.Taitel did not specifically deny that any of these,employees were in his office before or after the meeting.He testifiedonly that many employees come to his office almost every night andthat he does not, know where they have been before coming or where,they go after'leaving his office.Upon all the surrounding circum-stances, and particularly in view of Barnum's admissions, the un-explained presence at the respondents' uptown office of this groupof employees, some of whom were for various personal, financial, andother reasons indebted and subservient to the respondents, and thepresence of Sides outside the meeting, we conclude, in accordance with-the finding of the Trial Examiner, that the respondents are chargeable,with the'activity of these employees in breaking up the union meeting.On September 23, a meeting of the respondents' employees washeld at the plant.Early Sunday morning, 2 days before the meeting,according to Hannah Rock, Schwartz broached the subject of holdingameeting at the plant, when he paid the Rocks an unexpected callat their home, whichis acrossthe alley from his home. -Both Hannahand Forrest Rock testified that Schwartz inquired how they felt aboutthe union activity in the plant and what they would do if "Mr. Taitel-would leave "town" and warned them that they had their family to lookafter and that if the Union was successful, Taitel would shut downthe plant.Schwartz admitted that he visited the Rocks "on a Sun-day," butassertedthat it was a neighborly call of some 10 minutes,that he visited them "not so much, just occasionally" and that "wenever talked about any union.We talked about different things, butnot about the union." 16 Hannah Rock also testified, and it was not14Hannah and Forrest Rock,Harry Conner, and Harold Freed, one of the Union'srepresentatives16Whitaker,Ewing, Jane Jordan,Collins, and Carlson.Is In the light of the fact that the Union had held its first public meeting only 2 daysbefore this visit, and of all the existent conditions at the plant at this time,Schwartz'sversion of his visit is not credited,nor was it credited by the Trial Examiner and wefind, in accord with the Trial Examiner,that Schwartz's conversation with the Rocksoccurred substantially as they testified. 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDdenied, that on the next day in the plant, she heard Foreladies Lind-strand and Marshdiscuss withMarieStailey, an employee; the meet-ing to beheld the following day, Tuesday, September 23.At 3 p. in.of that day, an hour earlier than was customary, all the employeeswere required to punch out their time cards and to attend the meetingin the rear of the plant.17The respondents' version of the calling ofthe meeting is contradictory.Taitel testified that he gave permissionfor theuse ofthe plantfor a meeting to a group-of girls, none of whomhe could identify, and consented to leave the plant during the meet-ing, but gave the matter little attention because he was engaged ina long-distancetelephone conversation at the time' the request wasmade.Schwartz, however, testified that it was he who gave Storeyand some girls,whom he also could not identify, permission to holdthe meeting in the plant. Storey testified that some girls, whosenameshe too did not recall, asked him to call the meeting; that hethought it would be a good plan to call together those "not interestedin the Union"; that he asked for and received permission fromSchwartz to use the building 3 or 4 days before the meeting; and thathe explained to Schwartz that since a number of the employees leftpromptly at 4 o'clock, it would be better to hold the meeting earlierthan4,o'clock.The TrialExaminerdid not credit the testimony ofTaitel, Schwartz, and Storey to the effect that the meeting was aspontaneous activity of the respondents' employees, nor do we.Foreman Storey opened the plant meeting and stated that almost100 employees had signed a petition expressing opposition to theUnion and that he wanted themall to sign.He also stated that hefelt that the employees could figure out some way to get alongwithout a union and that the expense of union feesand assessmentswould be greater than the employees realized.He then introducedas an "impartial chairman" a retired druggist, named Charles Koffel,who was a member of the Town Board of Knox and who had been17The pay-roll record for September 23 shows that practically all of the employees,except some of the supervisors,worked only 7 hours that dayWhitaker,Maggard,Simpson,Ewing, Collins,Alt, and Baker testified,and from Shapiro's signed statementitappears that,employees were instructed by their respective supervisors to check outan hour earlier in order to attend the meeting.Forelady Juday admitted that at 3o'clock of this day the power was shut off.Forelady Marsh testified that she did notknow whether she was paid for this hour and that"we checked out," contradicting thepay-roll record.Forelady Lindstrand could not recall whether she punched out or whetherthere were any_ instructions requiring punching out an hour earlier.As to whether ornot the respondents had required employees to check out earlier than usual on this day,Taitel testified,"itwould be optional, didn't make any difference to me whether theypunched out or not," in spite of the fact that employees at Christmas time are requiredto check out early in order to exchange gifts and celebrate.The finding in the text,which is in accord with the finding of the Trial Examiner,to which the respondents tookno exception,that the respondents closed down their plant and required their employeesto attend the plant meeting, is based on the testimony of the above-named Board'wit-nesses.Juday's admission,Marsh's contradiction,Lindstrand's lack of memory, andTaitel's unpersuasive explanation confirm the finding. I.TAITEL & SON567asked to attend the meeting by Foreman Sides.Koffel spoke wellof Taitel, but- stated that he did not know very much about -thesituation in the plant and asked for suggestions.When no responsewas forthcoming, Forelady Lindstrand admonished the employeesto speak up. Sides then suggested selecting a Grievance Committeewith representatives from the various departments.When Koffelasked for the employees' opiniofls and there appeared to be no dis-sent, the employees were requested to go to their respective de-partments to select `their representatives for the Committee.Theelections,, at least among the women employees of the 3 sewingmachine line's, were conducted by the foreladies who took charge ofthe elections in their departments, called for nominations, conductedthe balloting by a show of hands, and announced the results of theelections isAlthough the Committee was supposed to consist of representa-tives of the seven or eight departments in the plant, the record revealsthat Foreman Storey, Edith Marsh, sister of Forelady Marsh, IdaLockridge, and Robert Krathwohl were the only members , whomwitnesses at the hearing could recall.The Committee, the purposeof which was to discuss working conditions and individual griev-ances with the respondents, has no officers, constitution, bylaws,clues, or minutes, and makes no reports to the employees.Storey, whohas acted as so-called chairman, testified he "just kind of went aheadwith it." . The Committee had its first meeting with Taitel' andSchwartz immediately following the plant meeting, when Taitelwas informed that it had been selected to take up grievances withhim.According to Storey, the Committee was td meet with Taiteleach Friday night at the uptown office and thereafter met withhim on three or four occasions, although Taitel insisted that untilhe read of it in the complaint herein, -"he never knew of a GrievanceCommittee."Storey testified, however, that the Committee is stillin existence, should there be any occasion for its services, but thatafter a few meetings it "just ran out of grievances" and has held nofurther meetings.19As the date of the election approached, the respondents pursuedtheir- plan of -threat of reprisal for union support.According toWhitaker, on the Thursday before the election'20 a telegram, ad-dressed to the respondents, was circulated in the plant stating :18 The respondents excepted to the above finding merely upon the ground that theforeladies were not supervisors and that the respondents are not responsible for theiractivities.The finding is based upon the uncontradicted testimony of Board witnessesCrossgrove,Simpson,and Alt which we credit,as did the Trial Examiner10 The above findings of the Trial Examiner with respect to the Committee,which weadopt, are based upon undenied testimony and were not excepted to by the respondents.20The telegram,a copy of which was introduced into evidence,bore no date,and otherBoard witnesses fixed the date of its circulation as within a week or two before the election. 568DECISIONSOF NATIONAL,LABOR, RELATIONS BOARDCAN COME THURSDAY'TO TAKE INVENTORY ON YOUR PLANT CAN PAYBEST CASH PRICES FOR SEWING MACHINESAND, EQUIPMENT NO DEALTOO LARGEGARFIELDSEWING MACHINE AND EQUIPMENT CONumerous Board witnesses 21 testified that the telegram was circu-lated in the plant under the direction of the foreladies.Alt' testi-fied that Superintendent Schwartz and Foreladies Lindstrand and-Marsh discussed the telegram before' the foreladies passed it'down,the sewing machine line.Schwartz.denied ever having seen the tele-gram or having shown it to anyone. Forelady Lindstrand testifiedthat she did not remember seeing the telegram in the plant at anytime.Foreladies Juday and Marsh did not testify concerning thetelegram.Taitel testified that he had received the telegram overthe telephone and had never actually seen the copy of the telegram,until it was produced from the respondents' files during the hearing.He also testified, that prior to the receipt of -the telegram, the pur-ported purchaser, a Chicago company, made inquiry by telephone astowhether respondents had "some equipment" to sell, and that'Taitel's reply was that he had "something around," meaning "obso-lete sewing machines and pressing machines."Taitel admitted thatthis purported purchaser never appeared.Taitel's explanation ofthis inquiry would not warrant the language of the telegram. Inview of this patent inconsistency, and the Trial Examiner's estimateof the credibility of the witnesses, we conclude, as did the Trial Ex-aminer, that the telegram was circulated in the plant, shortly beforethe election, by the respondents' supervisors with the respondents'knowledge and approval.Two or three days before the election, while Forelady Marsh was-tellingLaVerna Ewing, whose testimony was credited by the TrialExaminer, about the "bad points" of the Union, Lindstrand joinedthem and said that if the Union won the election, Taitel would moveto another community and, open under an assumed name. The daybefore the election, Forelady Lindstrand told a group of girls, in-cluding Ruby Maggard, whose testimony was credited by the TrialExaminer, while they were working on her line, "You know thatthe shop belongs to Taitel . . . stay away from the Union,,and ifthey come to you, tell them to keep out of your face." According-to the und'enied and credible testimony, of Gertrude Alt, the daybefore the election, when union girls were placing sample ballots onThe sewing machines, the foreladies picked up the ballots, which hadbeen placed upon the machines and told the union girls to stoppassing out ballots.Other than their general denials of engaging,in any anti-union activity, this testimony was undenied by the21Whitaker,Maggard,Simpson,Lillian Jordan,Ewing,Alt, Collins,and E, asterday. -1.1ArIEL,_& SO569'forelaclies 22 and in view thereof we concur in the concluslolis of theTrial Examiner that the foreladies engaged in the conduct attributedto them. - '.'On the afternoon of September 29, after notices had been issuedby both the Union and the United for meetings at 7: 30 p. in., Presi-dent Hill of the Knox Kiwanis Club went through the respondents'plant passing out free tickets to the employees for a motion picturescheduled for 6: 45 that same evening at the Knox Theater.' Taitel,a member of the Knox Kiwanis Club, testified ,that he, saw Hill comeinto the plant and hold up something in his hand, and that he indi-cated to Hill that he might come in, as he customarily permitted'people to distribute cards and handbills 'in the plant.Charles F.Gardner, secretary of the Kiwanis Club, testified that he, knew nothingabout the free movie before it was given and did not know that the-Board of Directors had been consulted.He testified that he knewof no other free movie which had been given by the Club;, that,inthe monthly report, credit for the free movie had been given, to theeducational committee; that Irving Eibe, chairman of the educa-tional committee, was out of town-at the time the free movie.wasgiven; that he recalled no discussion of the movie among the member-ship; that he did not know the extent of the distribution of thetickets; and that the Club's president, Eugene Hill, was, in Texas,and the vice president, Al Jonas, was in Cleveland at the time of thehearing.The treasurer of the Kiwanis Club, Edward Musser, testi-fied that Jonas had served as chairman of the committee givingthe free. movie and that Jonas and Hill had made all the arrange-ments; that he did not know anything about the movie and that itwas the only free movie given by the Club; that Jonas gave him apersonal check for $106 which he deposited to the account of the-Club on September 29; and that he paid out the $106 in three items,,$75 to the Knox Theater, $16 to Hill for printing, and $15 to aspeaker.Jonas, apparently the owner of the Reiss Clothing Store,is a customer of the respondents and maintains a running accountfor the purchase of merchandise front them.23The record establishes that the free movie, the only program ofits type ever given by the Knox Kiwanis Club, coincided with themeetings of both unions scheduled for the same night in preparationfor the Board election to be conducted the following day; that theresponsible officials of the Club professed to have no knowledge22Forelady Lindstrand testified that she did not recall seeing the sample ballots.Fore.ladies Marsh and Juday were not asked concerning Alt's testimony as to the sample ballots.22According to the, respondents' accountant, the Reiss Clothing Stoie was indebted to.the respondents in the sum of $134 92 as of January 1, 1941,and in the sum of $101 99,as of December 31, 1941, having made purchases during theyear amounting to $636.33,and payments on account amounting to $669.26. 570DECISIONS OF. NATIONAL LABOR RELATIONS BOARDconcerning the arrangements or reasons for the movie;that its costequalled approximately one-third of the total'annual dues of theentire membership;24and that it Was given principally,if,not solely,for the employees of the respondent.25Under all the circumstances,and particularly in view of Taitel's position in the community andhis expressed opposition to the Union, we find that the movie wasgiven with the respondent's knowledge and consent,for the purposeof inducing employees to stay away from,the meetings on the nightprior to the scheduled election and generally to wean support fromthe Union.Ori September 30, the consent election was held and substantiallymore votes were cast for neither organization than for both theUnion and the United.B. Concluding findingsThe foregoing facts make evident that at the very outset of theUnion's attempts at employee-organization,the respondents declaredand demonstrated to the employees their opposition to the Union, andforthwith adopted measures designed to frustrate self-organization.The main contention of the respondentsis thatthe events which oc-curred during August and September 1941 were the spontaneousactivities of certain of the employees and various townspeople, all ofwhom acted well within their constitutional rights, and that suchactivities may not be attributed to the respondents.We find this con-tention to be without merit.The record establishes that both Taiteland Schwartz personally interrogated employees as to their unionmembership and activity,made statements inimical to, evinced hos-tility toward,and incited others to similar efforts against union mem--bership and activity.Due to the importance of so large a plant inthis small community and to his past favors to employees,Taitel wasable to attract to his support many who aided him in his plan tothwart the Union.Taitel'sattitude is patently illustrated by theboast he made to union representative Freed, that if the Union won anyelection, Freed was"a smarter man" than he. The pattern of anti-union activity pursued by Taitel and Schwartz was followed closely byForeladies Lindstrand,Marsh, and Juday.Their joint and severalactivities in the circulation of petitions in the plant and at the homesof employees to intensify loyalty for the respondents and to withdrawsupport from the Union, -in the repeated utterance of statements inderision of the Union,and in the spread of rumors,threats, and warn-ings that plant shut-down or transfer and loss of employment wouldensue as a result of the selection of the Union as bargaining representa-" The Club had 29 members during 1941 and the dues were $10 per year.25Musser,a grocer in town,testified he knew that"the clerks in the store had ticketsand went." I.TAITEL & SON571tive were plainly designed to discourage outside union activity.Thatthe telegram,which insinuated the possibility of a wholesale disposalof the respondents'plant equipment,emanated from the desire of therespondents to instill such fear in the employees,is indisputable.The activities of the foreladies and Foremen Storey and Sides in thecreation of the Committee,which formed an integral part in the re-spondents'pattern of anti-union activity,are not controverted in therecord.It is undenied that the Committee was suggested and formedat a meeting held in the plant with the respondents'permission, re-quired to be attended by the employees, and discussed in advance, ar-ranged, and conducted by supervisory employees.Foreman Storeystarted the meeting, was selected as a department representative, andserved as the so-called chairman of the Committee.Foreman Sidesarranged for the outside "impartial chairman" and suggested theformation of the Committee.The foreladies participated in the meet-ing and conducted the elections of representatives from their respectivedepartments.The elections of all department representatives wereheld in the plant.While the Committee possesses no constitutionalorganization, independent finances, or functions other than the sub-mission of grievances,of which there were reputedly none, it is still,in existence for the performance of such functions,should occasionarise.We find that the respondents interfered with, dominated,and sup-ported the formation and administration of the Committee,and thatthereby, and by a continuous course of anti-union conduct, includinginterrogating employees concerning their membership and activityin the Union, threatening plant shut-down and loss of employmentfor union membership,support, and success, circulating petitions urg-ing repudiation of the Union and reaffirming loyalty to the respondents,and in repeatedly making statements,giving warnings,and spreadingrumors in derogation of the Union and in detriment of employee self-organization;the respondents have interfered with, restrained, andcoerced their employees in the exercise of the rights to self-organization,to form, join,or assist labor organizations,to bargain collectivelythrough representatives of their own choosing,and to engage in con-certed activities for the purpose of collective bargaining,as guaranteedin Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondents set forth in Section IIIabove, occurring in connection with the operations of the respondentsdescribed in Section I above, have a close, intimate,and substantialrelation to trade, traffic,and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce. 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE REMEDYSince we have found that the respondents have engaged in unfair,labor practices, we shall order that they cease and desist therefrom andtake certain affirmative action designed to effectuate the policies ofthe Act.We have found that the respondents dominated and interferedwith the formation and administration of the Committee and con-interference render the Committee incapable of acting as the rep-resentative of the respondents' employees for the purposes of collec-tive bargaining, in order to free the respondents' employees from suchdomination and interference, we shall order the respondents to with-draw all recognition from the Committee as the representative of anyof their employees for the purpose of dealing with the respondentsconcerning grievances, labor disputes, -wages, rates of pay, hours ofemployment, or other conditions of employment and completely todisestablish the Committee as such representative.The respondents' unlawful course of conduct discloses a purposeto defeat self-organization and its objectives.Because of such con-duct and its underlying purpose, it may reasonably be anticipatedthat* the respondents may seek to attain'these objectives by variousother means prohibited by the Act.'The preventive purpose of theAct will be'thwarted, unless our order is made coextensive with suchthreat.In order, therefore, to make effective the interdependentguarantees of Section 7, to prevent a recurrence of unfair labor prac-tices, and thus to effectuate the policies of the Act, we shall order the.respondents to cease and desist from in any manner infringing the-rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire'record in the case, the Board makes the following:CONCLUSIONS OFLAw1.Amalgamated Clothing Workers of America, affiliated, with theC. I. O., and the Grievance Committee are labor organizations, withinthe meaning of Section 2 (5) of the Act.2.By dominating and'interfering with the formation and admin-istration of the Grievance Committee and contributing supportthereto, the respondents have' engaged in and are engaging in unfairlabor practices, within the meaning of Section 8 (2) of the Act.3.By interfering with, restraining, and coercing their employeesin the exercise of the rights guaranteed in Section 7 of the Act, therespondents have engaged in and are engaging in unfair labor prac-tices, within the meaning of Section 8 (1) of the Act.N. L R.B. v. Express Publishing Company,312 U. 8 426. I.TAITEL & SON5734.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondents,IrvingTaitel,and Ruth Taitel,doing business as1.Taitel & Son, their agents, successors, and assigns, shall :1.Cease and desist from :(a)Dominating or interfering with the administration of theGrievance Committee or with the formation and administration of,and from contrib-uting support to said Grievance Committee or to any other labor2)rganization of their employees;(b)Recognizing the Grievance Committee as the representative ofany of their employees for the purpose of dealing with the respond-ents concerning grievances,labor disputes, wages, rates of pay, hoursof employment,or any other conditions of employment; and(c) In any'other manner interfering,with, restraining,or coercingtheir employees in the exercise of their right to self-organization, toform, join, or assist labor organizations,to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining and other mutualaid or protection,as guaranteed in Section7.of the Act.2.Take the following 4ffirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition from the Grievance Committee asthe representative of any of their employees for the purpose of dealingwith the respondents concerning grievances,labor disputes,wages,rates of pay,hours of employment,ment,and completely disestablish said Grievance Committee as suchrepresentative;(b)Post immediately in conspicuous places throughout their plantat Knox,Indiana, and maintain for a period of at least sixty (60)consecutive days from the date of posting, notices to their employeesstating:(1) that the respondents will not engage in the conduct fromwhich they have been ordered to cease and desist in paragraphs 1 (a),(b), and(c) of this Order; and(2) that the respondents will takethe affirmative action set forth in paragraph 2 (a) of this Order; and(c)Notify the Regional Director for the Eleventh Region in writ-ing. within ten (10)days from the date'of this Order, what steps therespondents have taken to comply herewith.MR.WM.M. LEISERSON took no part in the consideration of theabove Decision and Order.